DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends from itself. For the purposes of examination, claim 7 has been interpreted to depend from claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a limit load adjustment mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the alert mechanism” in line 17 which appears to refer back to the previously recited “one or more alert mechanisms” of line 16. However, it is unclear which of the one or more alert mechanisms is intended to be claimed. For the purposes of examination, the limitation has been interpreted to read “the one or more alert mechanisms”.
Claim 1 recites “when the two or more sensors each of the two or more sensors" in lines 17-18. It is unclear if applicant has intended the limitation to read “when the two or more sensors” or “when each of the two or more sensors”. For the purposes of 
Claim 17 recites the limitation "the housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the proximal end of the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the plurality of sensors" in line 1, “the housing” in line 2, and “the rotatable shaft” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the resultant load" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “a limit load” in line 4. Claim 20 depends from claim 17 which depends from claim 1 which recites “a limit load” in line 13. It is unclear if the limit load of claim 20 is the same limit load of claim 1 or in addition to the limit load of claim 1.
Claim 21 recites the limitation "the corresponding measured load" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton et al. (US 2013/0018400 A1).
Regarding claim 16, Milton discloses a cutting tool (Figs. 1-6) comprising: a drive unit (motor 21); a rotatable shaft (cutting device 4) mounted in a housing (housing 20 and coupling assembly 25; as coupling assembly 25 receives a proximal portion of the cutting device 4; [0024]) and configured to be coupled with the drive unit (21, via housing 20 and coupling assembly 25) at a proximal end of the rotatable shaft and be rotated by the drive unit (cutting device 4 is rotated by motor 21; [0024]; Fig. 1); a cutting element (window; Figs. 3A, 3B) at a distal end of the rotatable shaft; a plurality of sensors (at least one force sensor 22; [0024]) spaced around the housing (within 20; Fig. 2B) of the rotatable shaft such that forces applied to the cutting eleemtn, rotatable shaft, or the housing transverse to an axis of rotation of the rotatable shaft from any transverse direction are measurable as forces applied to one or more of the plurality of sensors ([0024]); and the drive unit including a processor (control console 1) coupled to the sensor (as torque signals from force transducers 22 are received and calculated in the control console 1; [0029]) and configured to: measure a first significant load using a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2013/0018400 A1) in view of Valentine et al. (US 2015/0351765 A1).
Regarding claim 21, Milton discloses a cutting tool (Figs. 1-6) comprising: a drive unit (handpiece 2); a working assembly (cutting device 4) having a proximal end (proximal end of 4), a distal end (distal end of 4), and a longitudinal axis that passes between the proximal end and the distal end (Fig. 1), the working assembly (4) configured to couple with and at least in part be rotated by the drive unit (2, cutting device 4 is rotated by motor 21 in unit 2; [0024]); a sensor (torque force sensors 27, 22; [0024]) positioned between the drive unit (2) and the working assembly (4, including at least sensors on coupling assembly 25; Figs. 2A-2C); wherein the sensor (27, 22) is positioned to detect force applied to the working assembly transverse to the longitudinal axis of the working assembly while the working assembly is coupled to the drive unit ([0024]); and the drive unit including a processor (control console 1) coupled to the sensor (as torque signals from force transducers 22, 27 are received and calculated in the control console 1; [0029]) and configured to: measure a measured load applied to the working assembly using the sensor ([0025]). 
Milton fails to disclose the processor is configured to compare the measured load to limit loads using a predetermined database of measured loads created by applying a range of limit loads to the cutting tool and recording the corresponding measured load.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Milton to be configured to compare the measured load to limit loads using a predetermined database of measured loads created by applying a range of limit loads to the cutting tool and recording the .

Allowable Subject Matter
Claims 1-15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Milton, does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a processor coupled to the two or more sensors and configured to: measure a limit load applied to the working assembly as a measured load using the two or more sensors, register the measured load, and set one or more alert mechanisms based on the measured load such that the alert mechanism activates an alert when the two or more sensors each of the two or more sensors measure a load greater than the measured load”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771